                   Case 2:20-cr-00194-JAD-DJA Document 17 Filed 08/10/20 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                __________ District of NEVADA

                  United States of America                        )
                             v.                                   )      Case No. 2:20-cr-00194-JAD-DJA
                                                                  )
               ADRIAN LEYVA TOMAYO                                )
                             Defendant                            )

                                         ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:

          Lloyd D. George, U.S. Courthouse
Place:    333 Las Vegas Blvd., South                                     Courtroom No.:      3A
          Las Vegas, NV 89101
                                                                         Date and Time:      08/10/2020 01:30 pm


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          Aug 7, 2020
                                                                                            Judge’s signature


                                                                            DANIEL J. ALBREGTS, U.S. Magistrate Judge
                                                                                          Printed name and title
